Citation Nr: 0928214	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for asbestos exposure. 

2.  Entitlement to service connection for emphysema. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

4.  Entitlement to service connection for peripheral vascular 
disease (PVD).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1949 to 
September 1952 and from July 1955 to April 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In July 2007, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  During the hearing, the Veteran withdrew 
his appeal as to the issue of entitlement to service 
connection for herbicide exposure.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The Veteran's contentions of in-service asbestos exposure 
have not been corroborated by credible evidence.

3.  No medical evidence has suggested a causal relationship 
between emphysema, COPD, and PVD, and any exposure to 
asbestos during service.

4.  Emphysema was first diagnosed many years after discharge 
from service, and there is no competent evidence or opinion 
of a medical relationship between current emphysema and 
service.

5.  There is no competent evidence establishing that the 
Veteran currently has COPD.

6.  PVD was first diagnosed many years after discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between current PVD and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for any disability 
related to asbestos exposure are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for emphysema are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for COPD are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for PVD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a September 2005 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  The March 2006 RO rating decision reflects the 
initial adjudication of the claims for service connection on 
appeal.  In an April 2006 letter, the Veteran was provided 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman. 

After issuance of the above letters, and providing the 
Veteran additional opportunity to respond, the RO 
readjudicated each issue on appeal in a May 2007 statement of 
the case (SOC) and an October 2008 supplemental SOC.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the SOC or SSOC, is sufficient to 
cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), Walter Reed Medical Center records, 
and private medical records. Also of record and considered in 
connection with the appeal is the transcript of the July 2007 
hearing before RO personnel as well as various written 
statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the Veteran asserts that each 
of his claimed disabilities are related to service, to 
include due to smoking cigarettes that were given to him in 
his C-rations while in service.

On July 22, 1998, the "Internal Revenue Service Restructuring 
and Reform Act of 1998," Public Law No. 105-206 created a new 
statutory provision, 38 U.S.C.A. § 1103, which reads in 
pertinent part:

(a) Notwithstanding any other provision of law, a Veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the Veteran during the Veteran's service.

38 U.S.C.A. § 1103. This law applies to claims filed after 
June 9, 1998. 38 C.F.R. § 3.300.

The Veteran filed his claims for service connection on the 
basis of smoking in August 2005, after the effective date of 
the new law, 38 U.S.C.A. § 1103. The Court, in Kane v. 
Principi, 17 Vet. App. 97 (2003), noted that 38 U.S.C.A. § 
1103(a) states that a disability shall not be considered to 
have resulted from the line of duty on the basis that it 
resulted from the use of tobacco products during service.  
Therefore, the Board finds that Veteran's claims for service 
connection for each disability on appeal on the basis of 
tobacco use that began in service is precluded by law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A.  Asbestos Exposure

The Veteran contends to have been exposed to asbestos from 
the Army barracks during service. 

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998. The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed. These 
guidelines further note that inhalation of asbestos fibers 
can produce fibrosis and tumors, that the most common disease 
is interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 
(1993).  It is noted that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancers, and that the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

In the present case, there is no showing that the Veteran 
engaged in occupations involving asbestos exposure during his 
active service. A review of his service  records shows that 
the Veteran's military occupational specialty was that of an 
air conditioning maintenance supervisor, which is not 
suggestive of asbestos exposure. Furthermore, the Veteran's 
diagnoses of emphysema and PVD are not those associated with 
asbestos exposure.  Significantly, the Veteran has not 
presented medical evidence even suggesting that the Veteran's 
diagnosed emphysema and PVD are related to asbestos exposure.  
Moreover, while the Board does not question the sincerity of 
the Veteran's assertions regarding his Army barracks that he 
believed contained asbestos, the evidence simply does not 
show the claims of asbestos exposure to be consistent with 
the places, types, and circumstances of the Veteran's 
service.  

Even though the evidence does not demonstrate probable 
asbestos exposure, a grant of direct service connection would 
still be for application if the evidence otherwise showed 
that that the claimed emphysema, COPD, and PVD disabilities 
were incurred in service.  However, as will be discussed 
below, the evidence does not support a grant of service 
connection for any of the disabilities sought on appeal.
 
B.  Emphysema

The Veteran's STRs are negative for complaints, findings, 
treatment, or diagnosis pertaining to a lung disorder.  

Post-service medical records reflect that a November 2004 
private medical record first notes that a chest x-ray showed 
that the Veteran had mild emphysema, but no infiltrate.  This 
medical finding of emphysema is more than 30 years after the 
Veteran's discharge from service.  The Board points out that 
the passage of so many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection. Maxson v. Gober, 230 F.3d at 1333.  In addition, 
there is no competent medical evidence that relates the 
Veteran's current emphysema directly to his military service.  
In short, there is no competent evidence to support the 
claim.

C.  COPD

Initially, the Board notes that neither the Veteran's STRs 
nor post-service medical records demonstrate treatment for or 
a diagnosis of COPD.  Although a July 2002 Walter Reed Army 
medical center record notes that a chest x-ray was undertaken 
because of suspected COPD and arteriosclerotic vessel 
disease; chest x-ray reports associated with the claims file 
are negative for findings or assessment of COPD.  

In this case, the competent medical evidence of record simply 
does not establish that the Veteran has COPD, and the Veteran 
has not presented, identified, or even alluded to the 
existence of any such evidence.

As noted above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, the competent and  persuasive 
medical evidence establishes that the Veteran does not have 
the claimed disability upon which to predicate a grant of 
service connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed.  Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225  (1992).  

D.  PVD

In addition to the above, certain chronic diseases, including 
cardiovascular-renal disease, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

STRs are negative for complaints, findings, treatment, or 
diagnoses of PVD.

A June 1993 Kimbrough Ambulatory Care Center reflects that 
the Veteran was seen for complaints of throbbing pain in back 
of his right calf.  The Veteran reported that while in 
Indonesia on work related duties he was diagnosed by a 
physician as having a blood clot in his right lower leg.  He 
was placed on a blood thinner and sent back home.  The 
assessment was rule out right lower extremity arterial calf 
thrombosis.  

In a June 1993 letter, a health care professional at the 
Walter Reed Medical Center stated that the Veteran was 
treated that month for an occluded right popliteal artery 
secondary to a contained dissecting aneurysm of his right 
superficial femoral artery.  

A January 1998 Kimbrough Ambulatory Care Center notes that 
the Veteran has a medical history of PVD. 

As the Veteran's post-service medical records are negative 
for any findings, treatment, or diagnosis of PVD within one 
year of separation from active duty, there is no basis for 
presumptive service connection.  Furthermore, the post-
service medical records are negative for findings, treatment, 
or diagnosis of PVD until many years after separation from 
the Veteran active military service.  A significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence does show that the 
Veteran now suffers from PVD, there is no competent medical 
opinion that relates PVD to the Veteran's active military 
service.  

E.  Each disability

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran indicating 
that his claimed disabilities are related to service.  The 
Board notes that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to 
whatever extent the Veteran attempts to support the claim on 
the basis of his assertions, alone, the Board points out that 
matter the matter of diagnosis and etiology (or medical 
relationship)is a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-138 (1994).  As a layperson not shown to have appropriate 
medical training and expertise to competently render a 
probative (i.e., persuasive) opinion on a medical matter, he 
can not provide persuasive evidence on a medical diagnosis 
and  medical nexus question.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, his lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinki, 1 Vet. 
App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for asbestos exposure is denied.

Service connection for emphysema is denied.

Service connection for COPD is denied.

Service connection for PVD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


